Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-18-2022 has been entered.

Applicant’s 1-18-2022 Amendment was received.  Claims 1-5 and 8 were amended.  Claim 9 was cancelled.  New Claims 11-13 were presented.  Claims 1-8 and 10-13 are pending and examined in this case. 

Specification
The disclosure is objected to because of the following informalities:  The specification at Pg. 8, line 5 states that Fig. 3B showing the force in the cutting operation; however, the specification at Pg. 8, l. 14 states that Fig. 3b shows the force in the crushing operation.  It appears as though Fig. 3b illustrates the cutting operation and not the crushing operation.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the first cutting jaw is attached to a boom of the utility work machine,” of Claim 12 and “wherein the utility work machine is an excavator or a backhoe,” of Claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “in  such a way that the first and second crushing jaws are configured to attain a maximum attainable force in a more open position than the first and second cutting jaws,” is indefinite. It is unclear what is a “more open position.”  Applicants specification states that Fig. 3B, showing the maximum force attained in the cutting position (see Applicant’s Specification, WO 2018/158500, Pg. 8, lines 5-6).  As best understood the Fig. 3B is an “open” position.  Applicant states that Figs. 2b and 3b, shown the point of maximum force in the crushing operation.  Both Figures 2B and 3B show the jaw in an open position.  It is unclear how either can be more open than the other.  Is applicant referring to the degrees between the jaws?  Is applicant referring to the position of the hydraulic cylinder?  It is unclear how to measure openness, if applicant is not referring to degrees.  Does open refer to a percentage of open as compared to a maximum open amount?  I.e. a magnitude of opening.  Is it referring to the vertical distance between the jaws?  Is it referring to a Further, Applicant’s specification discusses the angle between the cylinder and a line established by the 
In re Claim 1, “a different fulcrum” is indefinite.  It is unclear if this requires two fulcrums or a single fulcrum.  It appears as though there must be two fulcrums in order to compare one to the other to ensure that it is different.  The examiner suggests “wherein the first and second crushing jaws comprise a crushing pivot having a first fulcrum and the first and second cutting jaws comprise a cutting pivot having a second fulcrum, wherein the first fulcrum is different than the second fulcrum.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “a pivot aperture” is indefinite in view of “in  such a way that the first and second crushing jaws are configured to attain a maximum attainable force in a more open position than the first and second cutting jaws.”  This clause appears to required more than one pivot reference. 
In re Claim 4, “the pivot aperture” is indefinite.  Pivot apertures were introduced in Claim 1, and it is unclear which of the two pivot apertures are being claimed.  The examiner suggests “wherein the pivot apertures includes a first pivot aperture...”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 4, “a pin attachment” is indefinite.  Is this referring to the same structure as “each attachment” in Claim 1?  In other words, does claim 1 require a pin attachment?  If so, the Examiner suggests wherein the attachments is are “the pin attachments.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 5, “the pivot aperture” is indefinite.  Pivot apertures were introduced in Claim 1, and it is unclear which of the two pivot apertures are being claimed.  The examiner suggests “wherein the pivot apertures includes a second pivot aperture…”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 6, “first apertures” and “second apertures” are indefinite.  The claims have introduced pivot apertures, a first pivot aperture, and a second pivot apertures.  The claims have not claimed more than one first aperture or more than one second apertures.  As such, it is unclear if Claim 6 is claiming two first aperture and two second apertures.  The claims were examined as best understood.  Appropriate correction is required. 

It is to be noted that claims 1-8 and 10-13 have not been rejected over prior art.  It may or may not be readable over the prior art but allow ability cannot be determined at this time in view of the issues under 35 USC § 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724